Title: To Thomas Jefferson from Benjamin Hichborn, 1 April 1801
From: Hichborn, Benjamin
To: Jefferson, Thomas



Sir
Boston 1 april 1801

It is with no Small degree of Reluctance that I consent to tax you with an additional Correspondence, when I know you must already have many more than can be profitable to you—but while I feel conscious of a friendship, as disinterested as any man’s on Earth can be; (for it is coupled with no hope of personal benefit) & find myself in a Circle of as respectable Patriots as the Country can boast, all of whom are actuated by the same political Sentiments & feel the same zeal with myself to render your administration briliant & prosperous, I realize a species of duty mixt with the right, to make every Communication which may subserve those important objects—at present every thing wears the appearance of Complacency, & some of your worst Enemies, have pretended to be charmed with your public address on the 4 of March, but this cannot continue long.—I am however, pleased with the necessity they seem to be under of  assuming this mask, as it has a strong tendency to confirm the public approbation, which wou’d have been irresistable without it—we have every reason to expect that Mr Gerrey will be Governor this year & that a correspondent Reform will take place in the two branches of the Legislature, indeed were the same Members to be returned, their Conduct woud be very different this Year, from what it was the last, in short we beg to flatter ourselves that the degraded Reputation of New England will begin to revive.—I shoud not have troubled you with this Letter to day, but for a peice of Information I received this Morning (in which I have the fullest relyance) that Mr Higginson is making the most expensive Contracts preparatory to the building of a Navy-yard at Charlestown in this Neighbourhood if these things are done with your Knowledge, this advice will be at least harmless—I shall never trouble you with Recommendations, (much less with Solicitations) for the appointment of any Persons to office any farther than I may feel it my duty to give you the best Information I can obtain, to enable you to form a just estimate of the Character who may offer himself as a Candidate for office. I beleive Mr Higginson himself does not expect long to hold his office as Navy agent in this Department, shoud he be removed, I understand that General Jackson (who held that office before him & was displaced without any motive being assigned) will offer his pretentions to be reappointed I have been long acquainted with the General & beleive him to be as honest a Man as lives, he is certainly very industrious & œconomical, & always attended personally to the minutest objects of his agency he has been uniformly republican, tho’ not so ostensibly, as he wished to be, on account of his positions; he has no other pursuits; is not given to speculation & has no Stores of Merchandize to mix in, with public property, & I beleive is perfectly acquainted with the business of that Department—he has a handsom property which is at present locked up in the lands of General Knox, he has no embarrassment of his own, but I beleive is still jointly answerable with Genl: Knox for some of his Debts, how far this may be an objection to him I will not undertake to say, but I beleive Genl: Lincoln is on the same obligation, & I understand that some arrangement has been made with Knox’s Creditors, in favor of these Gentleman, I conceive however that in no Case coud the public money be exposed, (shoud any be on hand) as the agents accounts are always kept seperately in the bank—I am requested by my Friend Mr Bowdoin (whose character I presume you are well acquainted with) to mention to you the wishes of Mr William Wetmore, to succeed Mr Davis in the office he held as  the United States attorney in the District of Maine, & which he has or will give up to enable him to hold a new appointment, which he prefers, under our State Government—Mr Wetmore is a cotemporary of mine & practised law with reputation while I was at the bar—he has for many years been too much embarrassed with the purchase of Georgan lands & other speculations to aim at any political Character, perhaps you may remember that Mr Adams nominated him as one of the Judges of the District Court at the Natchez, but I beleive he was rejected by the Senate on account of those Embarrassments, which I understand he is now adjusting under the bankruptlaw—Mr Wetmore has an amiable family & respectable Connections, but there is not one of them, who woud wish an improproper thing in his favor; General Derbon I beleive is well acquainted with all the law Characters in that District & can of Course give the best Information—I hope we shall soon have it in our power to send you the Compliments of the State—with much esteem & respect I am yrs

B Hichborn

